UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2016 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. Iman Fund Schedule of Investments August 31, 2015 (Unaudited) (Classifications are based on the North American Industry Classificiation System) Number of Shares Value COMMON STOCKS - 97.4% Aerospace Product & Parts Manufacturing - 1.7% Honeywell International, Inc. $ TE Connectivity Ltd. (b) Agriculture, Construction & Mining Machinery Manufacturing - 0.6% The Toro Co. Air Freight & Logistics - 0.2% United Parcel Service, Inc. (UPS) - Class B Apparel Knitting Mills - 0.5% Columbia Sportswear Co. Audio & Video Equipment Manufacturing - 0.3% Dolby Laboratories, Inc. - Class A Automobiles - 0.2% Winnebago Industries, Inc. Building Material & Supplies Dealers - 1.6% Fastenal Co. The Home Depot, Inc. Business Support Services - 0.8% WNS Holdings Ltd. - ADR (a)(b) Clothing Stores - 0.4% The Children's Place, Inc. The Gap, Inc. Commercial & Service Industry Machinery Manufacturing - 2.4% Copart, Inc. (a) The Middleby Corp. (a) Communications Equipment Manufacturing - 3.8% Cisco Systems, Inc. Nokia OYJ -ADR (b) QUALCOMM, Inc. Computer & Peripheral Equipment Manufacturing - 5.4% Apple Inc. EMC Corp. Computer Systems Design & Related Services - 2.9% Cerner Corp. (a) Perficient, Inc. (a) The Priceline Group, Inc. (a) Sykes Enterprises, Inc. (a) Cut & Sew Apparel Manufacturing - 0.4% lululemon athletica Inc. (a) Dairy Product Manufacturing - 0.2% WhiteWave Foods Co. (a) Data Processing, Hosting & Related Services - 1.5% Automatic Data Processing, Inc. CoStar Group Inc. (a) Red Hat, Inc. (a) Drugs & Druggists' Sundries Merchant Wholesalers - 1.6% AmerisourceBergen Corp. Cardinal Health, Inc. The Procter & Gamble Co. Electrical Equipment Manufacturing - 2.5% ABB Ltd. - ADR (b) AMETEK, Inc. Electronic Shopping & Mail-Order Houses - 3.7% Amazon.com, Inc. (a) Electronics & Appliance Stores - 0.5% Best Buy Co., Inc. Engine, Turbine & Power Transmission Equipment Manufacturing - 0.7% Brunswick Corp. Cummins, Inc. Freight Transportation Arrangement - 2.8% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. General Freight Trucking - 0.5% Old Dominion Freight Line, Inc. (a) Grain & Oilseed Milling - 0.3% Unilever PLC - ADR (b) Health & Personal Care Stores - 1.3% CVS Caremark Corp. Industrial Machinery Manufacturing - 0.1% Applied Materials, Inc. Insurance Carriers - 1.0% Health Net Inc. (a) Management, Scientific & Technical Consulting Services - 1.9% Korn/Ferry International MAXIMUS, Inc. salesforce.com, Inc. (a) Manufacturing & Reproducing Magnetic & Optical Media - 1.4% Citrix Systems, Inc. (a) Medical Equipment & Supplies Manufacturing - 1.5% 3M Co. Intuitive Surgical, Inc. (a) Stryker Corp. Metal Ore Mining - 0.5% Franco-Nevada Corp. (b) Motor Vehicle Manufacturing - 0.4% Tesla Motors, Inc. (a) Motor Vehicle Parts Manufacturing - 0.9% Delphi Automotive PLC (b) Sun Hydraulics Corp. Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 2.2% Agilent Technologies, Inc. Danaher Corp. Illumina, Inc. (a) MTS Systems Corp. Newspaper, Periodical, Book & Directory Publishers - 2.4% RELX PLC - ADR (b) Office Administrative Services - 0.5% Gartner, Inc. (a) Office Furniture (including Fixtures) Manufacturing - 0.7% La-Z-Boy Inc. Oil & Gas Extraction - 2.6% Diamondback Energy, Inc. (a) EOG Resources, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. Other Electrical Equipment & Component Manufacturing - 0.1% Hubbell Inc. - Class B Other General Merchandise Stores - 1.4% O'Reilly Automotive, Inc. (a) Other General Purpose Machinery Manufacturing - 1.3% Graco, Inc. IDEX Corp. Roper Industries, Inc. Other Information Services - 6.2% Baidu, Inc. -ADR (a)(b) Facebook Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 0.2% Monsanto Co. Petroleum & Coal Products Manufacturing - 2.4% Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing - 13.4% Alkermes PLC (a)(b) Bristol-Myers Squibb Co. Gilead Sciences, Inc. IDEXX Laboratories, Inc. (a) Intercept Pharmaceuticals, Inc. (a) Isis Pharmaceuticals, Inc. (a) Johnson & Johnson Merck & Co., Inc. Novartis AG -ADR (b) Novo Nordisk A/S - ADR (b) Regeneron Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Vertex Pharmaceuticals Inc. (a) Pharmaceutical & Medicine Manufacturing - 1.4% Abbott Laboratories Allergan plc (a)(b) Alnylam Pharmaceuticals, Inc. (a) Professional & Commercial Equipment & Supplies Merchant Wholesalers - 0.6% Henry Schein, Inc. (a) Rail Transportation - 0.4% Union Pacific Corp. Scientific Research & Development Services - 2.4% Alexion Pharmaceuticals, Inc. (a) Biogen Idec Inc. (a) Incyte Corp. (a) Scientific Research & Development Services - 1.2% Celgene Corp. (a) Semiconductor & Other Electronic Component Manufacturing - 5.4% Altera Corp. Benchmark Electronics, Inc. (a) Broadcom Corp. - Class A Cavium, Inc. (a) Cree, Inc. (a) NVIDIA Corp. Texas Instruments Inc. Tyco International Plc (b) Xilinx, Inc. Semiconductor & Semiconductor Equipment - 1.5% Intel Corp. Semiconductor & Other Electronic Component Manufacturing - 0.4% ARM Holdings plc - ADR (b) Soap, Cleaning Compound & Toilet Preparation Manufacturing - 0.6% Tupperware Brands Corp. Software Publishers - 3.2% Aspen Technology, Inc. (a) Microsoft Corp. Tyler Technologies, Inc. (a) Support Activities for Mining - 0.4% Schlumberger Ltd. (b) Textile, Apparel & Luxury Goods - 0.2% NIKE, Inc. - Class B Trading Companies & Distributors - 1.8% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $57,399,806) Total Investments (Cost ($57,399,806) - 97.4% Other Assets in Excess of Liabilities - 2.6% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Net unrealized appreciation on investments $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2015 (Unaudited) The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities in active markets, quoted prices for identical or similar instruments in markets that are not active, model-derivedvaluations in which all significant inputs and significant value drivers are observable in active markets, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Inputs that are used in determining a fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Adviser. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of August 31, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Total* $ - - $ * Additional information regarding the industry and/or geographical classification of these investments is disclosed in the Schedule of Investments. There were no transfers into or out of Level 1, Level 2 or Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. It is the Fund’s policy to consider transfers into or out of Level 1, Level 2 or Level 3 as of the end of the reporting period. Derivatives and Hedging Activities at August 31, 2015 (Unaudited) The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund's financial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. In January, 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” in GAAP and nternational Reporting Financial Standards (“IFRS”). ASU No. 2013-01 clarifies ASU No. 2011-11. Disclosures about Offsetting Assets and Liabilities to increase comparability and reduce presentation differences between financial statements prepared in accordance with GAAP and cial statements prepared in accordance with IFRS. This requires increased disclosure about derivative instruments that are offset in a reporting entity’s Statement of Assets and Liabilities and derivative instruments that are subject to a master netting agreement (“MNA”). Specifically, the ASU requires reporting entities to present separately for assets and liabilities. a) the gross amounts of those recognized assets and recognized liabilities, b) the amounts offset to determine the net amounts presented in the Statement of Assets and Liabilities, c) The net amount presented in the Statement of Assets and Liabilities, d) the amounts subject to an enforceable MNA not included in (b), and e) the net amount after deducting the amounts from (d) and (c). The effective date of the ASU is for interim and annual periods beginning on or after January 1, 2013. There is no impact of the ASU on the financial statements of the Fund for the nine months ended August 31, 2015. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By/s/ Bassam Osman Bassam Osman, President Date October 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Bassam Osman Bassam Osman, President DateOctober 27, 2015 By /s/ Mohammad Basheeruddin Mohammad Basheeruddin, Treasurer DateOctober 29, 2015
